TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00010-CR




                                  Steve Ramon, Appellant

                                                v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 33234, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM                 OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            ___________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 10, 2010

Do Not Publish